Citation Nr: 0321649	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether reduction of a 20 percent rating to a 10 percent 
rating for a service-connected low back disorder was 
warranted.

2.  Entitlement to an effective date earlier then January 24, 
2001, for the grant of a total rating based on individual 
unemployability (TDIU), to include whether there was clear 
and unmistakable error in a January 2000 rating decision that 
first denied the veteran's claim for TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that implemented a reduction to 10 
percent of the 20 percent rating assigned for service-
connected low back disorder, effective December 1, 2000.  
This matter also comes before the Board on appeal from an 
October 2002 RO decision that granted the veteran's claim for 
a TDIU, effective from January 24, 2001.  In January 2003, 
the veteran testified at a hearing before the undersigned 
sitting at the VA office in San Antonio, Texas, and, because 
of the testimony she provided at that hearing, the issues on 
appeal are as characterized on the first page of this Remand.


REMAND

The veteran and her representative contend, in substance, 
that the reduction of the veteran's rating for her service 
connected low back disorder was improper because her adverse 
symptomatology continues to meet the criteria for a 20 
percent rating.  As to the claim for an earlier effective 
date for the grant of a TDIU, veteran and her representative 
contend, in substance, that her service connected 
disabilities have rendered her unable to work since the time 
she first applied for TDIU in November 1999 and the RO 
committed CUE in its January 2000 decision in not granting 
TDIU.  It is also requested that the veteran be afforded the 
benefit of the doubt.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The Act (and its implementing regulations, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

However, while a review of the record on appeal shows that 
the RO attempted to provide the veteran with notice of the 
laws and regulations governing her appeal  (see, for example, 
RO correspondence to the veteran issued in September 2000, 
July 2001, February 2001, and October 2002; statements of the 
case issued in January 2002 and December 2002), neither the 
veteran or her representative were provided any sort of 
notification of the VCAA and the effect it had on the 
veteran's claims.  Neither was the veteran specifically 
notified of who would be responsible for obtaining and 
associating with the record which pieces of evidence.  
Moreover, in Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2)(ii) (2002) and thereby foreclosed the Board's 
ability to remedy an RO's failure to provide the veteran with 
adequate VCAA notice.  

Therefore, the Board finds that the appeal must be remanded.  
On remand, the RO should undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§§ 3.159(b), 19.9 (2002); Also see Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the veteran.  See 38 U.S.C.A. § 5103A (West 2002).  

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should undertake the following 
actions:
a.  Contact the veteran and ask if 
she has any other evidence she 
wishes to file in support of her 
claim.  
b.  After obtaining all necessary 
authorization(s), obtain any 
additional evidence identified by 
the veteran.
c.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claim's file, and the veteran should 
be informed in writing.

2.  The RO should thereafter send the 
veteran a letter explaining the VCAA, to 
include the duty to assist and notice 
provisions contained therein.  Among 
other things, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claims.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
January 2002 and December 2002 Statements 
of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


